 APRIL ARGO INDUSTRIESApril Agro Industries, Inc., Agro Management Cor-poration, Agro Processing and Consultant Inter-national Corporation and Puerto Rico LaborRelations Board, Union Insular de TrabajadoresIndustriales y Construcciones Electricas, Feder-acion de Empleados de Comercio y RamasAnexas de Puerto Rico, Inc., Sindicato deObreros Unidos del Sur de Puerto Rico. CaseAO-24426 August 1982ADVISORY OPINIONThis petition for advisory opinion, with exhibitsattached, was filed on 31 January 1983 by AprilAgro Industries, Inc., Agro Management Corpora-tion, and Agro Processing and Consultant Interna-tional Corporation (Petitioners), pursuant to Sec-tions 102.98 and 102.99 of the National Labor Rela-tions Board's Rules and Regulations, Series 8, asamended, for a determination whether the Boardwould assert jurisdiction over Petitioners' employ-ees. Subsequently, Petitioners filed a brief in sup-port of the petition.In pertinent part, the petition, with exhibits andbrief, alleges:1. There is pending before the Puerto RicoLabor Relations Board, herein called the PuertoRico Board, a petition for representation filed byUnion Insular de Trabajadores Industriales y Con-strucciones Electricas, herein called the Union,docket number P:3520, claiming that a controversyconcerning representation exists as to Petitioners'employees. Federacion de Empleados de Comercioy Ramas Anexas de Puerto Rico and Sindicato deObreros Unidos del Sur de Puerto Rico have beengranted permission by the Puerto Rico Board to in-tervene.2. April Agro Industries, Inc., is a holding andadministrative company of Agro Management Cor-poration and Agro Processing and ConsultantInternational Corporation, and owns shares in thesecorporations. Agro Processing processes the vege-tables grown on three farms administered by AgroManagement. The farms do not belong to either ofthese corporations, but are subject to a lease agree-ment. The operation conducted by Agro Manage-ment centers upon a specialized technique knownas "drip-irrigation system" to obtain agriculturalproduction from arid and semi-arid land. A consid-erable number of foreign specialized personnel isused in the process. Agro Processing, at its plant,cleans, processes, packs, and prepares the vegeta-bles for export. The cost of its machinery is ap-proximately $650,000, and its gross volume of busi-ness is in excess of $1 million during a representa-tive 12-month period; a substantial percentage ofthe processed products are sold in interstate andforeign commerce; and a substantial number of pur-chases made by Petitioners are from outside PuertoRico. During the last 12 months, Petitioners havedirectly exported to points and places outsidePuerto Rico goods valued in excess of $50,000,and, during this same period, Petitioners have di-rectly imported to points and places inside PuertoRico goods valued in excess of $50,000. The pack-ing operation is not located on any of the farmsthat are cultivated by Agro Management; it is al-leged that its purpose is to increase the value of theproducts for export, and its functions are not a nec-essary incident to farming and/or agriculture.3. The above commerce data has been neitheradmitted nor denied by the other parties. ThePuerto Rico Board has made a finding that "AprilAgro Industries, Inc., is an enterprise engaged inthe planting and harvesting of vegetables in SantaIsabel, Puerto Rico, and uses in its operation theservices of employees. Therefore, it is an employerwithin the meaning of Article 2(2) of the PuertoRico Labor Relations Board."4. There is no representation or unfair laborpractice proceeding involving this labor disputepending before this Board.5. Although all parties were served with a copyof the petition for advisory opinion, none has fileda response as permitted by the Board's Rules andRegulations.The Board has duly considered the allegations ofthe petition, exhibits, and supporting brief. TheBoard's advisory opinion proceedings are designedprimarily to determine questions of jurisdiction byapplication of the Board's dollar volume standardsto the "commerce" operations of an employer.The basic issue presented here is whether Petition-ers' employees are agricultural laborers and, there-fore, not "employees" within the meaning of Sec-tion 2(3) of the National Labor Relations Act. Asthis issue is one concerning fact questions whichI Encinitas Floral Co. Robert R. Hall, Inc.. H-M Flowers. Inc., and Man-atee Co., 221 NLRB 1118 (1975).267 NLRB No. 80484 APRIL ARGO INDUSTRIEShave no clear-cut resolution, the determinationsought by Petitioners, that their employees are not"employees" under Section 2(3) of the Act, doesnot fall within the intent of the Board's advisoryopinion rules. Accordingly, we are dismissing thepetition herein.22 Ibid.Accordingly, it is hereby ordered that, for thereasons set forth above, the petition for an advisoryopinion be, and it hereby is, dismissed.33 In view of the reason for our dismissal of the petition for advisoryopinion, we find it unnecessary to reach the issue whether Petitionersshould be considered as joint employers.485